Citation Nr: 1125830	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  03-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected right retropatellar pain syndrome, status-post right knee surgery.  

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to September 1992.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the RO.  

The Board, inter alia, remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development of the record in August 2010.  

All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The issues of an increased rating higher than 20 percent for the service-connected right knee disability and entitlement to a TDIU rating by reason of service-connected disability, to include on an extraschedular basis, are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected right retropatellar pain syndrome, status-post right knee surgery is shown to have been productive of a disability picture that more closely approximated that of a dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint; neither instability or recurrent subluxation nor limitation of  flexion to less than 60 degrees or less than full extension was demonstrated prior to the Veteran undergoing the arthroscopic procedure in February 2009.    


CONCLUSION OF LAW

For the initial portion of the appeal prior to February 2009, the criteria for the assignment of an evaluation of 20 percent, but no more for the service-connected right knee disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.20, 4.40, 4.45, 4.71a including Diagnostic Codes (DCs) 5256, 5257,5258, 5259, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000) (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2009 letter, and he was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded multiple VA examinations to address the nature and severity of his service-connected right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, states that the evaluation of the same disability under various diagnoses is to avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Id.  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.  

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as a veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  


Specific Legal Criteria

Diagnostic Code 5099 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  


Diagnostic Code 5257 provides:

Knee, other impairment of:

Recurrent subluxation or lateral instability:

30%	Severe;

20%	Moderate;

10%	Slight.

38 C.F.R. § 4.71a, including DC 5257 (2010).  


Diagnostic Code 5258 provides:

20%	Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, 	and effusion into the joint.

38 C.F.R. § 4.71a, including DC 5258 (2010).  


Diagnostic Code 5260 provides:

Leg, limitation of flexion of:

30%	Flexion limited to 15º;

20%	Flexion limited to 30º;

10%	Flexion limited to 45º;

0%	Flexion limited to 60º.

38 C.F.R. § 4.71a, including DC 5260 (2010).  


Diagnostic Code 5261 provides:

Leg, limitation of extension of:

50%	Extension limited to 45º;

40%	Extension limited to 30º;

30%	Extension limited to 20º;

20%	Extension limited to 15º;

10%	Extension limited to 10º;

0%	Extension limited to 5º.

38 C.F.R. § 4.71a, including DC 5261 (2010).  

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  


Standard of Review

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  


Analysis

The Veteran asserts that his service-connected right knee disability warrants a rating higher than 10 percent.  38 C.F.R. § 4.71a.  Notably, the Veteran's attorney argues that a higher rating is assigned based on the provisions of 38 C.F.R. §§ 4.14, 4.40, 4.45, and DeLuca v. Brown.  

Specifically, the attorney asserts that the service-connected right retropatellar pain syndrome with bipartite patella, status-post right knee surgery and lateral release currently is productive of decreased functionality due to pain, weakness, and fatigue following use.  

The RO granted service connection for the right knee disability in a February 1995 rating decision and assigned a 10 percent evaluation, effective on September 5, 1992.  He filed his claim for increase in February 2009.  

Of preliminary importance, the Board notes that, in an August 2009 rating decision, the RO granted a temporary total rating based on convalescence following surgery on his right knee, beginning on February 25, 2009 through March  2009.  

The VA and private treatment records, dated from February 2008 to the present, not including those dated during the Veteran's period of convalescence, show findings that included those of bipartite patella; persistent right knee pain; clicking, catching, and popping in and around the patella; obvious lateral maltracking; grinding; crepitus; moderate chondral injury; chondromalacia of the lateral patellar facet, and positive McMurray's with pain on posteromedial joint line of the right knee.    

In early January 2009, the Veteran was seen by a non-VA health care provider with complaints of right knee pain that was a 7 or 8 and was a constant, dull, throbbing aching.  Standing, sitting, walking, climbing, kneeling and bending caused increased pain.  He was taking pain medication.  

On examination, there was no swelling, erythema, ecchymosis or effusion.  The Veteran was noted to have a full range of motion with full extension and flexion to about 90-95 degrees before he started to have some significant discomfort.  Strength against resistance was 5/5.  He did have a positive McMurray's with pain on the posteromedial joint line.  The patellar was tender to palpation.  An x-ray study showed a well maintained joint line with normal bony anatomy.  The patella appeared maybe to have an old fracture.  

Later in January 2009, the Veteran was treated by the non-VA health care provider for complaints of right knee pain, clicking, catching, and popping in and around the patella.  An examination noted some obvious lateral maltracking of the knee.  Lateral thumb pressure actually relieved some of the grinding and crepitus.  Quadriceps strength was adequate.  The Lachman to the patella showed a positive patellar grind test.  The range of motion was good, and the ligaments were normal.  

The treating physician noted that an MRI revealed findings of a moderate chondral injury and chondromalacia of the lateral patellar facet and a little bit of a lateral position of the kneecap in relation to the trochlear groove.  

The physician added that the Veteran needed an arthroscopic chondroplasty as well as a lateral release.  This, the physician noted, would not make the cartilage normal, and he would continue to have knee trouble.  The procedure at least would relieve the direct pressure of the cartilage surfaces and help some with the pain, but would not make the knee perfect.  

The Veteran underwent right knee arthroscopic procedure with an abrasion chondroplasty of the patella and lateral release in February 2009.  The preoperative diagnosis was that of painful right knee with patellar maltracking.  The postoperative diagnosis was that of painful right knee with patellar maltracking and acute nickel-size grade 4 chondral lesion.  

The procedure noted that the area was in the central portion of the undersurface of the cartilage of the patella and was a stellate-type that went all the way down to the subchondral bone.  The area was debrided around the edges with meniscal shaver, and chondral punches were used as an abrasive chondroplasty microfracture technique was performed to the undersurface of that patellar area.  

The procedure also noted some lateral tracking and a very thickened lateral retinacular bands.  A lateral release was performed.  The medial and lateral compartments were noted to be pristine.  He had normal menisci and ligaments with no chondral injury in the other compartments.  

The Veteran underwent a QTC examination in March 2009.  The examination was performed during the Veteran's period of convalescence following surgery on his right knee.   

A January 2011 QTC examination showed a history of right retropatellar pain syndrome, status-post right knee surgery since January 1989, due to an injury that was sustained in basic training on a 25 mile road march.  

The Veteran reported having symptoms of pain, weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking and tenderness.  He denied experiencing fatigability, deformity, drainage, effusion, subluxation or dislocation.  

The Veteran reported experiencing spontaneous flare-ups as often as 2 to 3 times per week, lasting for 5 to 6 hours when the severity of the pain was 5 to 6 out of 10.  
During the flare-ups, he experienced a limitation of motion in that he could not  "bend too well, no running."  He had difficulty with standing and walking due to knee stiffness.  

The examiner noted that the Veteran had been treated with rest, Hydrocodone, physical therapy, and surgery in 2009.  The Veteran described the residuals of the surgery as stiffness and joint pain, and noted that, over the past 12 months, he had incapacitating episodes from April to September 2010 for 150 days.  

The Veteran denied any joint replacement and described his overall functional impairment as not being the outgoing person who he was, not being able to play with his kids, not being able to run or jump, and having pain when walking for a long time.  

The report reflected observations of normal posture, gait and tandem gait.  The feet did not show any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern, and the examiner noted that the Veteran did not require any assistive device for ambulation.  

The right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  The examiner observed crepitus; however, there was no genu recurvatum, locking pain or ankylosis.  

The range of motion testing showed findings of flexion to 115 degrees, and extension to 0 degrees, and repetitive motion was possible without an additional degree of limitation due to pain.  

The examiner specifically noted that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

Further, the medial/lateral collateral ligament stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for the right knee.  

The diagnostic testing included X-ray study results that were within normal limits, and the Veteran was diagnosed with right retropatellar pain syndrome, status-post right knee surgery with progression.  

The VA examiner indicated that there was a change in diagnosis due to progression from the previous diagnosis.  The examiner noted that, over the past year, the Veteran's standing time had decreased from 2 hours to 20 minutes, and his walking due to significant pain was decreased from 2 miles to 1 block, with objective factors of crepitation and decreased range of motion.  

The VA examiner opined that the right knee stability tests were within normal limits for anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and medial and lateral meniscus, and the right knee showed no signs of subluxation.  

The examiner added that the effect of the right knee disability on the Veteran's usual occupation was that the prolonged standing and walking required for his job was impaired.  Further, the effect of the condition on the Veteran's daily activity was decreased ability to play with children and engage in other social activities.  

Based on a careful review of the record, the Board finds that an increased evaluation of 20 percent for the service-connected right knee disability is assignable during the initial period of the appeal in this case.  

In this regard, prior to the recent arthroscopy, the Board notes findings of full-thickness chondromalacia of the lateral patellar facet and other changes involving the cartilage on the underside of patella that more nearly resembled a disability picture consistent with a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint as addressed by Diagnostic Code 5258.  

The evidence for this initial period of the appeal did not show flexion restricted to less than 60 degrees or any limitation of extension, even when considering his complaints of constant, dull, aching of the right knee.  Moreover, findings of ankylosis, lateral instability, recurrent subluxation or marked overall knee disability are not shown.  

Hence, on this record, the Veteran's overall right knee manifestations, prior to his right knee surgery, are more appropriately rated at 20 percent based on cartilage injury or damage with frequent symptoms.   

The Board notes that, due consideration has been given to the assignment of separate ratings for separate and distinct symptomatology of the Veteran's service-connected right knee disability; however, the record does not support assigning separate ratings for additional symptoms associated with his right knee disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Finally, the Board must consider whether "staged" ratings are appropriate for any part of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  On this record, the Board finds no basis for assigning a higher rating for the service-connected disability at least during the initial period of the appeal.  

The above determination is based upon consideration of the applicable schedular criteria.  However, the service-connected right knee disability currently is shown to be productive of a disability picture that appears to present some difficult in applying the established rating standards in this case.  

As such, the Board is required to remand this matter to the RO for additional development to include initial consideration of the actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

An increased rating of 20 percent for the service-connected right knee disability is granted for the initial period of the appeal, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

Under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of individual unemployability due to service-connected disability.  

In a VA Form 21-4138, Statement in Support of Claim, dated in June 2009, the Veteran indicated that he was unemployed due to his service-connected right knee disability.  

During the January 2011 QTC examination, the examiner noted that the effect of the Veteran's right knee disability on his usual occupation was that the prolonged standing and walking required for his job was impaired.  The examiner added that there was an increased level of disablement related to reduced standing and walking.  

Moreover, while noting no significant limitation of actual motion during the examination, the examiner added that the Veteran was experiencing what could be described as a significant functional loss due to pain following prolonged standing and walking.  However, the Veteran did not describe the extent this deficit in terms that would facilitate rating in terms of the schedular criteria.  

In addressing the claim for increase, the United States Court of Veterans Appeals (Court) has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should furnish the Veteran with a notice letter addressing the type of evidence needed to substantiate a claim for increase to include on the basis of a TDIU rating and the relative duties of VA and the claimant in obtaining such evidence.  

2.  Following completion of any additional development made necessary by the Veteran's response to the notice letter, the RO should schedule the Veteran for a VA examination in order to ascertain the current severity of the service-connected right knee disability in terms of the applicable rating criteria.  

The claims file must be reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner should report detailed clinical findings to fully describe the current extent of the service-connected right knee disability.  

Based on his/her review of the case, the examiner should provide an opinion as to the extent of the functional loss caused by the service-connected right knee disability due to pain following repetitive movement or during flare ups in terms of limitation of flexion or extension or other observable standards, if feasible.  If this is not possible, then the examiner should explain whether the service-connected disability picture is unusual or exceptional so as to render the application of the established rating criteria impractical.  

3.  After completing all indicated development, the RO should adjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his attorney with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


